Judgment, Supreme Court, New York County (Walter B. Tolub, J.), entered February 6, 2007, which denied the petition, declared petitioner ineligible for continued occupancy of a public housing apartment as a remaining family member, and dismissed the proceeding, unanimously affirmed, without costs.
The challenged determination was based on a fair interpretation of respondent’s own rules and regulations, and was neither arbitrary nor capricious (see Matter of Hutcherson v New York City Hous. Auth., 19 AD3d 246 [2005]). Petitioner conceded that he never obtained the required written permission from respondent to live in the apartment (see Matter of McFarlane v New York City Hous. Auth., 9 AD3d 289 [2004]). For the several years prior to the death of petitioner’s father in 2003, the annual income affidavits submitted to respondent listed that individual as the sole tenant in the apartment (see Jamison v New York City Hous. Auth.-Lincoln Houses, 25 AD3d 501 [2006]). There was no evidence that respondent knew petitioner might also have taken up residency there (McFarlane at 291). Concur— Lippman, EJ, Tom, Williams and Acosta, JJ.